DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed October 3, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	
Claims 110-112, 115-117, 123, and 136-140 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 110-112, 115-117, 123, and 136-140 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite abstract ideas.  The claims recite a step of “determining” an endophenotype score of the human subject from the measured protein expression levels of the biomarkers. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental process. For example, one may determine the endophenotype score by performing a mathematical calculation.  Mathematical concepts, including mathematical calculations, are considered to be abstract ideas. 
The claims recite a step of “identifying” the human subject with Alzheimers as having a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile based on the endophenotype score.  The broadest reasonable interpretation of the “identifying” step is that it may be accomplished by a mental process.  For example, one may “identify” the human subjects proinflammatory profile by thinking about their endophenotype score. 
The claims recite a step of “comparing” levels of the cognitive decline or dysfunction and the proinflammatory endophenotype from one or more additional blood samples.  The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental process.  For example, one may “compare” the cognitive decline or dysfunction and the proinflammatory endophenotype from one or more additional blood samples thinking about the collected data. 
The claims recite a step of “obtaining” reference values of TNFα, IL-5, IL-6, and CRP biomarker protein expression levels from blood samples of individuals diagnosed with Alzheimers disease.  The broadest reasonable interpretation of the “obtaining” step is that it may be accomplished by a mental process.  For example, one may “obtain” the reference values by reading this information in a laboratory report or database. 
The claims recite a step of “comparing” the measured protein expression levels of the biomarkers in the blood sample from the human subject with the respective reference values.  The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental process.  For example, one may “compare” the expression levels with the reference values by thinking about them or by reading a data table. 
The claims recite a step of “assigning” a biomarker score to each of the biomarkers based upon the comparison of the measured protein expression levels to the respective reference values.   The broadest reasonable interpretation of the “assigning” step is that it may be accomplished by a mental process. For example, one may assign the scores by thinking about the comparison. 
The claims recite a step of “determining” an endophenotype score of the human subject based upon the assigned biomarker scores. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental process. For example, one may determine the endophenotype score by thinking about the assigned biomarker scores. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 110 recites “administering” an anti-inflammatory drug treatment to the selected human subject only when the human subject is identified as having the high proinflammatory endophenotype. Here the administering step is conditional when certain conditions are met.  The claim broadly encompasses situations where the individual is identified as having a low proinflammatory endophenotype and in those situations the anti-inflammatory drug treatment is not administered.   Since the administering step does not necessarily occur, claim 110 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exceptions. 
In addition to the judicial exceptions, the claims recite steps of “obtaining” a blood sample from a subject with Alzheimer’s disease and “measuring” protein expression levels in the blood sample.  These steps do NOT integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, the claims recite steps of “obtaining” a blood sample from a subject with Alzheimer’s disease and “measuring” protein expression levels in the blood sample. These steps do NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. The measuring step merely instructs a scientist to use any means to measure protein abundance. The claim does not require the use of any particular non-conventional reagents (antibodies). When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Lista (Progress in Neurobiology 101-102 (2013) pages 1-17 Pub online 6/26/2012) is a review article that describes blood and plasma based proteomic biomarker research in Alzheimer’s disease.  The article discloses numerous methods that were well known and routinely used in the art for measuring protein levels in blood samples from patients with Alzheimer’s disease (See section 2.1 Proteomic approaches for plasma and serum analysis pages 3-7). 
Further it is noted that the courts have recognized the following laboratory technique as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 110-112, 115-117, 123, and 136-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 110-112, 115-117, 123, and 136-140 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for treating a human subject with Alzheimer’s disease.   The claims require identifying the human subject with Alzheimer’s disease as having a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile and administering an anti-inflammatory drug treatment only when the human subject is identified as having the high proinflammatory endophenotype.  Thus the claims broadly encompass methods where the subject is identified as having the low proinflammatory endophenotype profile and the administering step is not performed.  In this embodiment of the claims, no treating occurs, as is required by the preamble of the claims.    
Claims 110-112, 115-117, 123, and 136-140 are rejected over the recitation of the phrase “the selected human subject” in claim 110. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to a “selected human subject”.
Claims 115-116 are rejected over the recitation of the phrase “the cognitive decline or dysfunction” in claims 115-116. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to “cognitive decline or dysfunction”.
Claims 115-116 are rejected over the recitation of the phrase “the proinflammatory endophenotype profile” in claims 115-116. This recitation is confusing because the claims previously refer to both “high” and “low” proinflammatory endophenotype profiles and it is not clear which one is being used here.  Clarification is requested. 
ere is insufficient antecedent basis for this limitation in the claim because the claims do not previously refer to “cognitive decline or dysfunction”.
  
Claim Rejections - 35 USC § 112(a)

5.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 110-112, 115-117, 123, and 136-140 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to methods for treating a human subject with Alzheimer’s disease.  The claims recite a first step of obtaining a blood sample from the human subject with Alzheimer’s disease. The claims recite a second step of measuring the protein expression level of TNFα, IL-5, IL-6, and CRP in the blood sample. The claims recite a third step of determining an endophenotype score of the human subject from the measured protein expression levels of the biomarkers.  The claims do not set forth what the “endophenotype score” is or how it is determined. Thus the claims broadly encompass determining an endophenotype score using any method known in the art for scoring. The claims recite a fourth step of identifying the human subject with Alzheimer’s Disease as having a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile based on the endophenotype score.  Here the claims do not set forth what the endophenotype score has to be in order to be considered as having a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile.  The claims recite a final step of administering an anti-inflammatory drug treatment to the human subject only when the human subject is identified as having the proinflammatory phenotype. 
The nature of the invention requires a reliable correlation between protein expression levels and an endophenotype score.  The nature of the invention further requires a reliable correlation between the endophenotype score and the subjects proinflammatory endophenotype profile (high or low). 
The specification (paras 0102-0105) teaches that in order to determine if the proinflammatory endophenotype predicted treatment response, baseline plasma samples were
analyzed from a previously conducted trial of the Alzheimer's disease Cooperative Study.
Baseline plasma samples were assayed using enhanced chemiluminescence (ECL) for a range of
inflammatory markers. The pro-inflammatory profile was generated using CRP and TNFa.
Additional markers can be used to improve the already robust results shown herein. The
frequency of the low, middle (referent group) and high ends of the pro-inflammatory profile are
presented in Table 1 shown below.
The specification (paras 0104) teaches that when looking at change in MMSE scores over the 12 month period of the trial, the findings were as follows: Placebo group--(a) those in the low end of the pro-inflammatory profile were stable over 12 months (stable in disease severity and cognitive functioning) when compared to the high end and the referent group (i.e. middle group), (b) those in the high end declined significantly over 12 months when compared to the referent group and the low end of the pro-inflammatory profile. Treatment group--(a) those in the low end of the pro-inflammatory profile (group 1 in FIG. 2) who were treated with an anti-inflammatory drug declined significantly faster (i.e. disease severity and cognition) when compared to the referent group (i.e. middle group; group 2 in FIG. 2)), (b) those in the high end (group 3 in FIG. 2) were stable over 12 months when treated with an anti-inflammatory drug when compared to the low end of the pro-inflammatory profile and the referent group. Therefore, treatment is indicated among those in the high end of the proinflammatory endophenotype, but contraindicated among those in the low end of the proinflammatory endophenotype. It is noted that Fig 2 states that the anti-inflammatory drug used was naproxen which is a NSAID. 
When considering disease severity (i.e., clinical dementia rating (CDR) Sum of Boxes [CDRSum]), the same was found. See FIG. 3. Specifically, those in the low end of the pro-inflammatory profile who were treated with an anti-inflammatory drug progressed in disease severity more rapidly over 12 months than any other group whereas those who were in that same biomarker defined group declined minimally over 12 months if left untreated. On the other hand, those in the high end who were treated declined less than those who were untreated though the magnitude of difference is less than that observed from the objective cognitive measure above (i.e., mini-mental state examination (MMSE) scores). It is noted that Fig 3 states that the anti-inflammatory drug used was naproxen which is a NSAID. 
While methods of measuring the protein expression are known in the art, methods of correlating the level of protein with a high or low proinflammatory endophenotype profile are highly unpredictable. The unpredictability will be discussed below.
The claims require determining an endophenotype score from the measured protein expression levels of the biomarkers.  The claims do not set forth what the “endophenotype score” is or how it is determined. The claims further require using the endophenotype score to identify the human subject as having a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile. However the claims do not set forth which “endophenotype scores” would be indicative of a high proinflammatory endophenotype profile or low proinflammatory endophenotype profile. This missing information is critical to practicing the claimed invention. There are many different ways known in the art for determining scores based on protein expression levels.  However it is highly unpredictable if one were to use other ways of scoring, if they would be able to accurately identify human subjects with a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile, and thus identify human subjects that would benefit from treatment from those that the treatment would hurt.
It is noted that claims 138-140 provide a little bit more information about the endophenotype score.  The claims state that the endophenotype score is based upon biomarker scores. The claims provide details as to how the biomarker score is determined for each biomarker but they still do not set forth how the “endophenotype score” is determined from the biomarker scores. The claims further require using the endophenotype score to identify the human subject as having a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile. However the claims do not set forth which “endophenotype scores” would be indicative of a high proinflammatory endophenotype profile or low proinflammatory endophenotype profile. This missing information is critical to practicing the claimed invention. There are many different ways known in the art for determining scores based on protein expression levels.  However it is highly unpredictable if one were to use other ways of scoring, if they would be able to accurately identify human subjects with a high proinflammatory endophenotype profile or a low proinflammatory endophenotype profile, and thus identify human subjects that would benefit from treatment from those that the treatment would hurt.
In order to practice the full scope of the invention, one would have to obtain blood samples from a large number of Alzheimer’s disease patients and measure the protein expression levels of the claimed biomarkers.  Then sophisticated data analysis would need to be performed to determine different ways of producing an endophenotype scores based on the expression levels and to a set threshold level for discriminating between the high and low proinflammatory endophenotype profile. Then those patients would need to be treated with anti-inflammatory drugs and followed over time to see if Alzheimer’s disease progressed or remained stable.  Such random, trial by error experimentation is considered to be undue and highly unpredictable.  The specification has provided only an invitation for more experimentation. 
  Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments

6.	 In the response the Applicants traversed the enablement rejection. They argue that they have amended the claims to overcome the issues raised in the prior rejection.  Applicants amendment has been fully considered.  The claims as amended raise new issues with respect to enablement and those are set forth above. 
  

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634